Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 12, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146725(65)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re Estate of TERRI A. SHOLBERG                                                                                   Justices
  _________________________________________

  DIANE K. SHOLBERG, as Personal
  Representative for the Estate of Terri A.
  Sholberg,
               Plaintiff-Appellee,
  v                                                                 SC: 146725
                                                                    COA: 307308
                                                                    Emmet CC: 10-002711-NI
  ROBERT TRUMAN and MARILYN TRUMAN,
           Defendants-Appellants,
  and

  DANIEL TRUMAN,
             Defendant.
  _________________________________________

         On order of the Chief Justice, the motion by Property Management Association of
  Michigan, Detroit Metropolitan Apartment Association, Property Management
  Association of West Michigan, Property Management Association of Mid-Michigan, and
  Washtenaw Area Apartment Association for leave to file an amicus curiae brief on or
  before September 24, 2013, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    August 12, 2013
                                                                               Clerk